Case: 18-60800      Document: 00515207943         Page: 1    Date Filed: 11/21/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-60800                        November 21, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
MAIRA DE LOS ANGELES ARGUETA-MARTINEZ; CARLOS STEVEN
CARRANZA-ARGUETA,

                                                 Petitioners

v.

WILLIAM P. BARR, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A208 742 678
                               BIA No. A208 742 679


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Maira De Los Angeles Argueta-Martinez and her minor son, Carlos
Steven Carranza-Argueta, are natives and citizens of El Salvador. After an
Immigration Judge (“IJ”) denied their applications for asylum, withholding of
removal, and relief under the Convention Against Torture (“CAT”), the Board
of Immigration Appeals (“BIA”) dismissed their appeal of the IJ’s decision and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60800    Document: 00515207943     Page: 2    Date Filed: 11/21/2019


                                 No. 18-60800

denied their motions to reconsider and reopen. They now petition this court
for review of the BIA’s decision regarding their applications for asylum,
withholding of removal, and CAT relief. They also challenge the BIA’s denial
of their motion to reopen and reconsider.
      The petitioners did not argue before the BIA, as they do here, that their
notices to appear were defective under Pereira v. Sessions, 138 S. Ct. 2105
(2018), and therefore, that the IJ lacked jurisdiction over their immigration
proceedings. Because the petitioners failed to exhaust their administrative
remedies as to this issue, we lack jurisdiction to consider it. Omari v. Holder,
562 F.3d 314, 320–21 (5th Cir. 2009). We likewise lack jurisdiction to consider
the BIA’s April 11, 2017 order dismissing the petitioners’ appeal of the IJ’s
decision denying relief because they did not file a petition for review of that
order. Guevara v. Gonzales, 450 F.3d 173, 176 (5th Cir. 2006) (citing Stone v.
INS, 514 U.S. 386, 390 (1995)); 8 U.S.C. § 1252(b)(1).
      With respect to the motion to reopen, we lack jurisdiction to review the
BIA’s decision that the petitioners were not entitled to a sua sponte reopening
of their immigration proceedings. See Enriquez-Alvarado v. Ashcroft, 371 F.3d
246, 248–50 (5th Cir. 2004), overruled on other grounds by Mata v. Lynch, 135
S. Ct. 2150, 2155–56 (2015).      We also lack jurisdiction to consider the
petitioners’ newly raised, and therefore unexhausted, argument that they were
entitled to equitable tolling of the applicable limitations period in connection
with their motion to reopen pursuant to 8 U.S.C. § 1229a(c)(7). See Omari, 562
F.3d at 320–21. Because the petitioners do not address the denial of the motion
to reconsider, they have abandoned the issue by failing to adequately brief it.
Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      Accordingly, the petition for review is DENIED IN PART and
DISMISSED IN PART for lack of jurisdiction.



                                       2